DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.         Claims 1-18 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ”A printed circuit board comprising: a first wiring layer, comprising a positive power supply signal line;  5a second wiring layer disposed on the first wiring layer, comprising an output pin group, a system ground line spaced apart from the output pin group, and a trace group disposed between the output pin group and the system ground line; and an insulating layer disposed between the first wiring layer and the second wiring layer;  10wherein the output pin group comprises two power supply pins disposed apart from each other and a reference ground pin disposed between the two power supply pins, the trace group comprises two power traces disposed apart from each other and a reference ground trace; wherein one end of each of the power traces is connected to one power supply 15pin correspondingly, and another end of the each of the power traces extends toward the system ground line; wherein each of the power traces overlaps the positive power 
           Claims 2-9 and 11-18 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 10.

 	The primary reason for allowance is a reference ground trace is provided between two power supply traces, one end of the reference ground trace is connected to a reference ground lead, and the other end thereof is connected to a system ground wire. These combinations have been found to be non-obvious over the prior art, hence claim 1-18 are allowed.

Relevant Arts
4)        A) Jiang  (CN 2831428) teaches the utility model claims a pin package, comprising a wafer, a pin, a plurality of bonding wires, and an insulating material, wherein the pin configuration comprises a wafer , a plurality of pins, a plurality of signal pads and a plurality of non-signal jointing cushion. Signal pads and non-signal jointing cushions respectively located below the signal pins and non-signal pins, and non-signal jointing cushion connected to the non-signal plane circuit board with their respective holes. Signal pad has adjacent non-signal jointing cushions extending structure, by increasing the size of the signal pads, signal pads, the capacitance effect between the signal plane and the circuit board so as to increase, the capacitance effect of the increase can compensate inductance effect generated by the welding, can improve the response behavior of the signal transfer path on the radio frequency application.

             B) Faunae (US 8847402 B2) teaches to reinforce power supply wirings without sacrificing the interconnectivity of semiconductor devices. When three wirings are formed in parallel in the same wiring layer and the center wiring among them is shorter than the outer wirings, a projecting portion integrated into the outer wiring is formed utilizing a free space remaining on the extension of the center wiring. For example, when the outer wirings are used as power supply wirings, the power supply wirings can be reinforced by adding the projecting portion. At this time, because the projecting portion is arranged in the free space, the interconnectivity is not sacrificed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848